Citation Nr: 0309140	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  99-03 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO that denied a claim of entitlement to a rating for major 
depression in excess of 50 percent.  By rating action of 
January 1999, the RO increased the rating for major 
depression from 50 to 70 percent.  The veteran continued her 
appeal of the RO's decision to the Board, which the Board 
denied in a decision entered in August 2000.  

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2001, 
the veteran's attorney filed a brief requesting that the 
Court reverse the Board's August 2000 decision.  In September 
2001, the Secretary filed a brief seeking affirmance, and the 
veteran's attorney filed a reply.  By an Order dated in 
December 2002, the Court vacated the Board's August 2000 
decision, and remanded the case to the Board for 
readjudication.

Additionally, the Board notes that, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.




REMAND

As noted by the Court in its December 2002 order, the 
veteran's most recent VA examination is inadequate for rating 
purposes because it does not contain sufficient detail to 
evaluate the veteran's service-connected major depression.  
38 C.F.R. § 4.2 (2002); see Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing Board's duty to return inadequate 
examination report).  The veteran has not been provided with 
a medical examination to address the extent to which her 
service-connected major depression causes occupational and 
social impairment, and whether she is unemployable due to 
this single disability.  The most recent VA examination 
report does not address this issue.  Therefore, a remand is 
required for a new examination.

Given the necessity to obtain a new VA examination and, in 
light of the recent Federal Circuit decision in DAV, the 
Board must remand the case to the RO for further evidentiary 
development.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a VA psychiatric examination to assess 
the current severity and manifestations 
of the veteran's service-connected major 
depression.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
psychiatrist should specifically indicate 
whether the veteran's major depression 
causes occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessed rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships; or, whether the 
veteran's major depression is so severe 
as to demonstrate total occupational and 
social impairment, due to such symptoms 
as:  gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

The psychiatrist should assign a Global 
Assessment Functioning score and explain 
the significance of the score in terms of 
social and industrial impairment.  
Findings necessary to apply the criteria 
in 38 C.F.R. § 4.130 (2002) should be set 
forth.  The rationale for the 
psychiatrist's opinions should be set 
forth in detail.  The psychiatrist must 
specifically address the extent to which 
the veteran's service-connected major 
depression causes social and occupational 
impairment and whether the veteran is 
unemployable due to the service-connected 
major depression.  If the psychiatrist 
finds that the veteran is not 
unemployable due to major depression, the 
psychiatrist should point to specific 
findings and/or medical authority to 
explain such an opinion.  (Send the 
claims files to the psychiatrist for 
review.)

5.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last 
statement of the case was issued in 
January 1999.  38 C.F.R. §§ 19.29, 19.31 
(2002).  If the veteran does not appear 
for the examination, without good cause, 
the SSOC should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

